                                                                                                   1   REESE LLP
                                                                                                       Michael R. Reese (CA Bar # 206773)
                                                                                                   2   100 West 94rd Street, 16th Floor
                                                                                                   3   New York, New York 10025
                                                                                                       Telephone:   +1 212 643 0500
                                                                                                   4   Facsimile:   +1 212 253 4272
                                                                                                       E-mail:      mreese@reesellp.com
                                                                                                   5
                                                                                                       Attorneys for Plaintiff
                                                                                                   6   HOAI DANG
                                                                                                   7   (additional attorneys listed on signature page)

                                                                                                   8   SQUIRE PATTON BOGGS (US) LLP
                                                                                                       Mark C. Dosker (CA Bar # 114789)
                                                                                                   9   275 Battery Street, Suite 2600
                                                                                                       San Francisco, California 94111
                                                                                                  10
                                                                                                       Telephone:     +1 415 954 0200
                                                                                                       Facsimile:     +1 415 393 9887
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       E-mail:        mark.dosker@squirepb.com
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       Attorneys for Defendants
                                                                                                  13   SAMSUNG ELECTRONICS CO., LTD.,
                                                                                                       SAMSUNG ELECTRONICS AMERICA, INC., and
                                                                                                  14
                                                                                                       SAMSUNG TELECOMMUNICATIONS AMERICA, LLC
                                                                                                  15   (additional attorneys listed on signature page)

                                                                                                  16
                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                  17
                                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                                  18
                                                                                                                                            SAN JOSE DIVISION
                                                                                                  19
                                                                                                       HOAI DANG, on behalf of himself and all                 Case No. 3:14-cv-00530-LHK
                                                                                                  20   others similarly situated,
                                                                                                                                                               CLASS ACTION
                                                                                                  21                     Plaintiff,
                                                                                                  22          v.
                                                                                                                                                               CONFIDENTIALITY PROTECTIVE
                                                                                                  23   SAMSUNG ELECTRONICS CO., LTD.;                          ORDER
                                                                                                  24   SAMSUNG ELECTRONICS AMERICA, INC.;
                                                                                                       and SAMSUNG TELECOMMUNICATIONS                          Re: Dkt. No. 127
                                                                                                  25   AMERICA, LLC,
                                                                                                                                                                    MODIFIED BY THE COURT
                                                                                                  26                     Defendants.
                                                                                                  27

                                                                                                  28
                                                                                                                                                         -1-
                                                                                                                      CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1           The Parties to this action hereby stipulate to an order of the Court as follows:

                                                                                                   2   1.      PURPOSES AND LIMITATIONS

                                                                                                   3           The Parties anticipate that discovery in this Litigation may involve production of

                                                                                                   4   confidential, proprietary or private information for which special protection from public

                                                                                                   5   disclosure and from use for any purpose other than prosecuting and defending the Litigation may

                                                                                                   6   be warranted.     Accordingly, the Court enters the following joint proposed Confidentiality

                                                                                                   7   Protective Order (the “Confidentiality Protective Order”). The Parties acknowledge that this

                                                                                                   8   Confidentiality Protective Order does not confer blanket protections on all disclosures or

                                                                                                   9   responses to discovery and that the protection it affords from public disclosure and use extends
                                                                                                  10   only to the limited information or items that are entitled to confidential treatment under the
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   applicable legal principles. The Parties further acknowledge, as set forth in Section 12(c), below,
                                                                San Francisco, California 94111




                                                                                                  12   that this Confidentiality Protective Order does not entitle them to file confidential information
                               275 Battery Street, Suite 2600




                                                                                                  13   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the

                                                                                                  14   standards that will be applied when a party seeks leave of Court to file Protected Material under

                                                                                                  15   seal.

                                                                                                  16   2.      DEFINITIONS

                                                                                                  17           a.      Challenging Party: a Party or Non-Party that challenges the designation of

                                                                                                  18   information or items as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/OUTSIDE

                                                                                                  19   ATTORNEYS’ EYES ONLY” under this Confidentiality Protective Order.
                                                                                                  20           b.      “CONFIDENTIAL” Information, Items, or Material: any Material, information

                                                                                                  21   (regardless of how it is generated, stored or maintained), or tangible thing produced by a Party or

                                                                                                  22   Non-Party in the Litigation which the Producing Party believes constitutes, contains, reflects, or

                                                                                                  23   discloses confidential, non-public trade secrets, competitively sensitive or proprietary

                                                                                                  24   information, research and analysis, development or commercial information, or other information

                                                                                                  25   for which a good faith claim of need of protection from disclosure can be made under the Federal

                                                                                                  26   Rules of Civil Procedure and/or other applicable law.

                                                                                                  27           c.      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

                                                                                                  28   well as their support staff).
                                                                                                                                                        -2-
                                                                                                                       CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1          d.      Court: the United States District Court for the Northern District of California.

                                                                                                   2          e.      Designating Party: a Party or Non-Party that designates information or items

                                                                                                   3   produced in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

                                                                                                   4   CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY.”

                                                                                                   5          f.      Disclosure or Discovery Material: all items or information, regardless of the

                                                                                                   6   medium or manner in which it is generated, stored, or maintained (including, among other things,

                                                                                                   7   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                                                                                   8   responses to discovery in this matter.

                                                                                                   9          g.      Expert: a person with specialized knowledge or experience in a matter pertinent to
                                                                                                  10   the Litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   consultant in the Litigation.
                                                                San Francisco, California 94111




                                                                                                  12          h.      Final Disposition: the later of (1) dismissal of all claims and defenses in the
                               275 Battery Street, Suite 2600




                                                                                                  13   Litigation, with or without prejudice; or (2) final judgment herein after the completion and

                                                                                                  14   exhaustion of all appeals, rehearings, remands, trials, or reviews of the Litigation, including the

                                                                                                  15   time limits for filing any motions or applications for extension of time pursuant to applicable law.

                                                                                                  16          i.      “HIGHLY          CONFIDENTIAL/OUTSIDE           ATTORNEYS’         EYES      ONLY”

                                                                                                  17   Information, Items, or Material: any Material, information (regardless of how it is generated,

                                                                                                  18   stored or maintained), or tangible thing that is (1) non-public personal information or (2)

                                                                                                  19   “CONFIDENTIAL” Material that the Producing Party reasonably and in good faith believes to be
                                                                                                  20   extremely sensitive confidential and/or proprietary information, disclosure of which to a Party or

                                                                                                  21   another Non Party would create a substantial risk of significant competitive or business injury to

                                                                                                  22   the Designating Party that could not be avoided by less restrictive means.

                                                                                                  23          j.      House Counsel: attorneys who are employees of a party to the Litigation. House

                                                                                                  24   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                                                                  25          k.      Litigation: the above-captioned action styled as Hoai Dang v. Samsung Electronics

                                                                                                  26   Co., Ltd., et al., No. 3:14-cv-00530-LHK (N.D. Cal.).

                                                                                                  27          l.      Material: documents, electronic information in any form, testimony, interrogatory

                                                                                                  28   responses and other information, including all copies, excerpts and summaries thereof, in any
                                                                                                                                                       -3-
                                                                                                                       CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1   form.

                                                                                                   2              m.     Non-Party: any natural person, partnership, corporation, association, or other legal

                                                                                                   3   entity not named as a Party in the Litigation (or their officers, directors, employees, consultants,

                                                                                                   4   retained experts, House Counsel, and Outside Counsel of Record).

                                                                                                   5              n.     Outside Counsel of Record: counsel of record for the Parties, including all partners

                                                                                                   6   and associate attorneys of such counsel’s law firms who are assisting in the conduct of the Action,

                                                                                                   7   as well as any other counsel, other than House Counsel, and support personnel of such counsel

                                                                                                   8   who may be assisting counsel of record for the Parties in the Action, and all clerks, employees,

                                                                                                   9   independent contractors, consultants, investigators, paralegals, assistants, secretaries, staff and
                                                                                                  10   stenographic, computer, audio-visual and clerical employees and agents thereof when operating
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   under the supervision of such partners or associate attorneys. Outside Counsel of Record does
                                                                San Francisco, California 94111




                                                                                                  12   not include House Counsel.
                               275 Battery Street, Suite 2600




                                                                                                  13              o.     Party: any party to the Litigation, including all of its officers, directors, employees,

                                                                                                  14   consultants, retained experts, House Counsel, and Outside Counsel of Record (and their support

                                                                                                  15   staffs).

                                                                                                  16              p.     Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                                                                                  17   Material in the Litigation.

                                                                                                  18              q.     Professional Vendors: persons or entities that provide litigation support services

                                                                                                  19   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
                                                                                                  20   organizing, storing, or retrieving data in any form or medium) and their employees and

                                                                                                  21   subcontractors.

                                                                                                  22              r.     Protected Material: any Disclosure or Discovery Material that is designated as

                                                                                                  23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY.”

                                                                                                  24              s.     Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                                                                                  25   Producing Party.

                                                                                                  26   3.         SCOPE

                                                                                                  27              This Confidentiality Protective Order governs the use and handling of Material produced

                                                                                                  28   or given by any Producing Party during the Litigation, up to, and including, trial. Material
                                                                                                                                                          -4-
                                                                                                                         CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS’

                                                                                                   2   EYES ONLY” under the provisions of this Confidentiality Protective Order, and information

                                                                                                   3   derived therefrom, shall be used only for the purpose of the Litigation and any related appellate

                                                                                                   4   proceeding, and not for any other business, competitive, personal, private, public, or other

                                                                                                   5   purpose whatsoever. The protections conferred by this Confidentiality Protective Order cover not

                                                                                                   6   only Protected Material (as defined above), but also (a) any information copied or extracted from

                                                                                                   7   Protected Material; (b) all copies, excerpts, summaries, or compilations of Protected Material; (c)

                                                                                                   8   any testimony, conversations, or presentations by Parties or their Counsel that might reveal

                                                                                                   9   Protected Material; (d) portions of deposition or other transcripts and exhibits thereto that contain,
                                                                                                  10   summarize, or reflect the content of any such Protected Material; (e) portions of briefs,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   memoranda, or any other writings filed with the Court and exhibits thereto that contain,
                                                                San Francisco, California 94111




                                                                                                  12   summarize, or reflect the content of any such Protected Material; and (f) written discovery
                               275 Battery Street, Suite 2600




                                                                                                  13   responses and answers that contain, summarize, or reflect the content of any such Protected

                                                                                                  14   Material. The protections conferred by this Confidentiality Protective Order do not cover the

                                                                                                  15   following information: (1) any information that is in the public domain at the time of disclosure to

                                                                                                  16   a Receiving Party or which becomes part of the public domain after its disclosure to a Receiving

                                                                                                  17   Party as a result of publication not involving a violation of this Confidentiality Protective Order,

                                                                                                  18   including becoming part of the public record through trial or otherwise; and (2) any information

                                                                                                  19   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the
                                                                                                  20   disclosure from a source who obtained the information lawfully and under no obligation of

                                                                                                  21   confidentiality to the Designating Party.

                                                                                                  22   4.     DURATION

                                                                                                  23          Even after Final Disposition of the Litigation, the confidentiality obligations imposed by

                                                                                                  24   this Confidentiality Protective Order shall remain in effect until a Designating Party agrees

                                                                                                  25   otherwise in writing or a court order otherwise directs.

                                                                                                  26   5.     DESIGNATING PROTECTED MATERIAL

                                                                                                  27          a.      Exercise of Restraint and Care in Designating Material for Protection.             All

                                                                                                  28   confidentiality designations must be made reasonably and in good faith. Each Party or Non-
                                                                                                                                                       -5-
                                                                                                                       CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1   Party that designates information or items for protection under this Confidentiality Protective

                                                                                                   2   Order must take care to limit any such designation to specific Material that qualifies under the

                                                                                                   3   appropriate standards.

                                                                                                   4          Mass, indiscriminate, or routinized designations are prohibited. A Designating Party shall

                                                                                                   5   not make clearly unjustified designations or designations for an improper purpose (e.g., to

                                                                                                   6   unnecessarily encumber or retard the case development process or to impose unnecessary

                                                                                                   7   expenses and burdens on other parties).

                                                                                                   8          If it comes to a Designating Party’s attention that information or items that it designated

                                                                                                   9   for protection do not qualify for protection at all or do not qualify for the level of protection
                                                                                                  10   initially asserted, that Designating Party must promptly notify all other Parties that it is
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   withdrawing the mistaken designation and reproduce the Material with the correct designation.
                                                                San Francisco, California 94111




                                                                                                  12          b.      Manner and Timing of Designations.          Except as otherwise provided in this
                               275 Battery Street, Suite 2600




                                                                                                  13   Confidentiality Protective Order (see, e.g., second paragraph of Section 5(b)(i) below), or as

                                                                                                  14   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

                                                                                                  15   under this Confidentiality Protective Order must be clearly so designated before the Material is

                                                                                                  16   disclosed or produced.

                                                                                                  17          Designation in conformity with this Confidentiality Protective Order requires:

                                                                                                  18                i.          for information in documentary form (e.g., paper or electronic documents,

                                                                                                  19   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
                                                                                                  20   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/OUTSIDE

                                                                                                  21   ATTORNEYS’ EYES ONLY,” as applicable, to each page that contains Protected Material.

                                                                                                  22          A Party or Non-Party that makes original documents or Materials available for inspection

                                                                                                  23   need not designate them for protection until after the inspecting Party has indicated which

                                                                                                  24   Material it would like copied and produced. During the inspection and before the designation, all

                                                                                                  25   Material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL/OUTSIDE

                                                                                                  26   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents to be

                                                                                                  27   copied and produced, the Producing Party must determine which Material qualifies for protection

                                                                                                  28   under this Confidentiality Protective Order. Then, before producing the specified documents, the
                                                                                                                                                       -6-
                                                                                                                         CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1   Producing Party must affix the appropriate legend to each page that contains Protected Material.

                                                                                                   2                 ii.          for testimony given in deposition, that the Designating Party identify all

                                                                                                   3   Protected Material either (1) on the record, before the close of the deposition, or (2) by notice in

                                                                                                   4   writing to counsel of record within thirty (30) days of receiving the transcript of the deposition.

                                                                                                   5   Only those portions of transcript that actually contain “CONFIDENTIAL” and/or “HIGHLY

                                                                                                   6   CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY” Material may be so designated. All

                                                                                                   7   deposition transcripts will be treated as “HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS’

                                                                                                   8   EYES ONLY” Material until a party designates any or all portions of the transcript as

                                                                                                   9   “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES
                                                                                                  10   ONLY” Material or until thirty (30) days after receipt of the transcript, whichever is earlier. If a
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   designation is made, the “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL/OUTSIDE
                                                                San Francisco, California 94111




                                                                                                  12   ATTORNEYS’ EYES ONLY” portions of the transcript and exhibits, if filed with the Court,
                               275 Battery Street, Suite 2600




                                                                                                  13   shall be subject to the filing requirements set forth in Section 12(c) below. If any depositions are

                                                                                                  14   videotaped or digitally recorded, those portions of the videotape or recording corresponding to

                                                                                                  15   portions of the deposition transcript designated as “CONFIDENTIAL” or “HIGHLY

                                                                                                  16   CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY” shall be afforded the same status.

                                                                                                  17                 iii.         for testimony given in other pretrial or trial proceedings, that the

                                                                                                  18   Designating Party identify on the record, before the close of the hearing or other proceeding, all

                                                                                                  19   protected testimony.
                                                                                                  20                 iv.          with respect to electronic documents produced in native format, that the

                                                                                                  21   Designating           Party     shall     designate      “CONFIDENTIAL”            or     “HIGHLY

                                                                                                  22   CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY” Material by stamping copies of the

                                                                                                  23   document or media, as appropriate, that contains the document with the appropriate legend.

                                                                                                  24                  v.          for information produced in some form other than documentary, and for

                                                                                                  25   any other tangible items, that the Producing Party affix in a prominent place on the exterior of the

                                                                                                  26   container or containers in which the information or item is stored the legend “CONFIDENTIAL”

                                                                                                  27   or “HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY,” as applicable.

                                                                                                  28          c.        Inadvertent Failures to Designate. If corrected within a reasonable time from
                                                                                                                                                          -7-
                                                                                                                            CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1   discovery, an inadvertent failure to designate qualified information or items does not waive the

                                                                                                   2   Designating Party’s right to secure protection under this Confidentiality Protective Order for such

                                                                                                   3   Material. Upon timely correction of a designation, the Receiving Party shall take steps to assure

                                                                                                   4   that the Material is treated in accordance with the provisions of this Confidentiality Protective

                                                                                                   5   Order. The Designating Party shall provide substitute copies of the qualified information or items

                                                                                                   6   bearing the corrected designation. The Receiving Party shall return or certify the destruction of

                                                                                                   7   the undesignated Protected Material.

                                                                                                   8   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                                                                   9          a.      Timing of Challenges. Any Party or Non-Party may challenge a designation of
                                                                                                  10   confidentiality at any time. Unless a prompt challenge to a Designating Party’s designation of
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Disclosure     or     Discovery      Material     as    “CONFIDENTIAL”           or     “HIGHLY
                                                                San Francisco, California 94111




                                                                                                  12   CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY,” is necessary to avoid foreseeable,
                               275 Battery Street, Suite 2600




                                                                                                  13   substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the

                                                                                                  14   Litigation, a Party does not waive its right to challenge a confidentiality designation by electing

                                                                                                  15   not to mount a challenge promptly after the original designation is disclosed.

                                                                                                  16          b.      Meet and Confer. The Challenging Party shall initiate the dispute resolution

                                                                                                  17   process by providing written notice of each designation of “CONFIDENTIAL” or “HIGHLY

                                                                                                  18   CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY” that the Challenging Party is

                                                                                                  19   challenging and describing the basis for each challenge. To avoid ambiguity as to whether a
                                                                                                  20   challenge has been made, the written notice must recite that the challenge to confidentiality is

                                                                                                  21   being made in accordance with this specific paragraph of the Confidentiality Protective Order.

                                                                                                  22   The parties shall attempt to resolve each challenge in good faith and must begin the process by

                                                                                                  23   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient)

                                                                                                  24   within fourteen (14) business days of the date of service of notice. In conferring, the Challenging

                                                                                                  25   Party must explain the basis for its belief that the confidentiality designation was not proper and

                                                                                                  26   must give the Designating Party an opportunity to review the Designated Material, to reconsider

                                                                                                  27   the circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                                                                                                  28   designation. A Challenging Party may proceed to the next stage of the challenge process only if
                                                                                                                                                       -8-
                                                                                                                      CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1   it has engaged in this meet and confer process first or establishes that the Designating Party is

                                                                                                   2   unwilling to participate in the meet and confer process in a timely manner.

                                                                                                   3          c.      Judicial Intervention.   After the Challenging Party has engaged in the meet and

                                                                                                   4   confer process outlined in Section 6(b), or has established that the Designating Party is unwilling
                                                                                                                                                                           the parties shall comply with the
                                                                                                   5   to participate in the meet and confer process in a timely manner, the Challenging Party may, for
                                                                                                       discovery dispute procedure outlined in this Court's Standing Order for Civil Cases and with
                                                                                                   6   good cause, file a motion in compliance with Civil Local Rule 79-5 that identifies the challenged
                                                                                                       Civil Local Rule 79-5, if applicable.
                                                                                                   7   Material and sets forth in detail the basis for the challenge. Any motion brought pursuant to this

                                                                                                   8   provision must be accompanied by a competent declaration attesting that (1) the Challenging

                                                                                                   9   Party has complied with the meet and confer requirements imposed by Section 6(b), or (2) the
                                                                                                  10   Designating Party is unwilling to participate in the meet and confer process in a timely manner.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   The burden of persuasion in any challenge proceeding shall be on the Designating Party. All
                                                                San Francisco, California 94111




                                                                                                  12   Parties shall continue to afford the Material in question the level of protection to which it is
                               275 Battery Street, Suite 2600




                                                                                                  13   entitled under the Producing Party’s designation until the Court rules on the challenge.

                                                                                                  14   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                                                                                                  15          a.      Basic Principles. A Receiving Party may use Protected Material that is disclosed

                                                                                                  16   or produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                                                                                  17   defending, or attempting to settle the Litigation. Such Protected Material may be disclosed only to

                                                                                                  18   the categories of persons and under the conditions described in this Confidentiality Protective

                                                                                                  19   Order. When the Litigation has been terminated, a Receiving Party must comply with the
                                                                                                  20   provisions of Section 13 below (FINAL DISPOSITION).

                                                                                                  21          Protected Material must be stored and maintained by a Receiving Party at a location and

                                                                                                  22   in a secure manner that ensures that access is limited to the persons authorized under this

                                                                                                  23   Confidentiality Protective Order.

                                                                                                  24          b.      Disclosure of “CONFIDENTIAL” Information or Items.                Unless otherwise

                                                                                                  25   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

                                                                                                  26   disclose any information or item designated “CONFIDENTIAL” only to:

                                                                                                  27                i.         the Receiving Party’s Outside Counsel of Record in the Litigation, as well

                                                                                                  28   as employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose
                                                                                                                                                      -9-
                                                                                                                         CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1   the information for the Litigation;

                                                                                                   2                ii.         the officers, directors, and employees (including House Counsel) of the

                                                                                                   3   Receiving Party to whom disclosure is reasonably necessary for the Litigation, as well as their

                                                                                                   4   immediate paralegals and staff;

                                                                                                   5               iii.         any named party in the Litigation who has signed the “Acknowledgement

                                                                                                   6   and Agreement to Be Bound” (Exhibit A);

                                                                                                   7               iv.          Experts (as defined in this Confidentiality Protective Order) of the

                                                                                                   8   Receiving Party to whom disclosure is reasonably necessary for the Litigation and employees of

                                                                                                   9   said Expert to whom it is reasonably necessary to disclose the information for the Litigation,
                                                                                                  10   provided that (1) such Expert and employee has signed the “Acknowledgment and Agreement to
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Be Bound” (Exhibit A); and (2) such Expert and employee is not a current officer, director, or
                                                                San Francisco, California 94111




                                                                                                  12   employee of a Party or of a competitor of a Party, and, at the time of retention, has no present
                               275 Battery Street, Suite 2600




                                                                                                  13   plans to become an officer, director, or employee of a Party or of a competitor of a Party within

                                                                                                  14   the next three years. If there is any doubt about whether an entity of which an Expert or

                                                                                                  15   employee is or has present plans to become (within the next three years) an officer, director, or

                                                                                                  16   employee of a competitor of the Designating Party, prior to any disclosure, the Receiving Party

                                                                                                  17   shall identify the entity to the Designating Party, which shall advise the Receiving Party within

                                                                                                  18   seven days of such identification whether the Designating Party considers that entity to be a

                                                                                                  19   competitor for purposes of the foregoing sentence (provided, however, that no party is obligated
                                                                                                  20   to disclose the identity of the Expert prior to the time provided by scheduling order). If the

                                                                                                  21   parties cannot agree on whether an entity constitutes a competitor for purposes of the foregoing

                                                                                                  22   sentence, they may seek the assistance of the Court.

                                                                                                  23                v.          the Court and its personnel;

                                                                                                  24               vi.          court reporters and their staff, professional jury or trial consultants, mock

                                                                                                  25   jurors, and Professional Vendors to whom disclosure is reasonably necessary for the Litigation

                                                                                                  26   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                                  27               vii.         the author or recipient of a document containing the information or a

                                                                                                  28   custodian or other person who otherwise possessed or knew the information.
                                                                                                                                                        - 10 -
                                                                                                                          CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1               viii.         any mediator, and his or her staff, who is assigned to hear this matter, and

                                                                                                   2   who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).

                                                                                                   3                ix.          any other person with the prior written consent of the Designating Party.

                                                                                                   4          c.        Disclosure of “HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES

                                                                                                   5   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in writing by

                                                                                                   6   the Designating Party, a Receiving Party may disclose any information or item designated

                                                                                                   7   “HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY” only to:

                                                                                                   8                  i.         the individuals listed in Section 7(b) categories i, iv, v, vi, vii, viii, and ix.

                                                                                                   9   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                                                  10          OTHER LITIGATION
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11          If a Party is served with a subpoena or a court order issued in other litigation that compels
                                                                San Francisco, California 94111




                                                                                                  12   disclosure of any information or items designated in the Litigation as “CONFIDENTIAL” or
                               275 Battery Street, Suite 2600




                                                                                                  13   “HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY” that Party must:

                                                                                                  14          a.        promptly notify, in writing, the Designating Party. Such notification shall include a

                                                                                                  15   copy of the subpoena or court order;

                                                                                                  16          b.        promptly notify, in writing, the party who caused the subpoena or order to issue in

                                                                                                  17   the other litigation that some or all of the Material covered by the subpoena or order is subject to

                                                                                                  18   this Confidentiality Protective Order.            Such notification shall include a copy of this

                                                                                                  19   Confidentiality Protective Order; and
                                                                                                  20          c.        cooperate with respect to all reasonable procedures sought to be pursued by the

                                                                                                  21   Designating Party whose Protected Material may be affected.

                                                                                                  22          If the Designating Party timely seeks a protective order, the Party served with the

                                                                                                  23   subpoena or court order shall not produce any information designated in the Litigation as

                                                                                                  24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY,”

                                                                                                  25   as applicable, before a determination by the court from which the subpoena or order issued,

                                                                                                  26   unless the Receiving Party has obtained the Designating Party’s permission. The Designating

                                                                                                  27   Party shall bear the burden and expense of seeking protection in that court of its confidential

                                                                                                  28   Material – and nothing in these provisions should be construed as authorizing or encouraging a
                                                                                                                                                           - 11 -
                                                                                                                           CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1   Receiving Party in the Litigation to disobey a lawful directive from another court.

                                                                                                   2   9.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                                                                   3          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                                                                                   4   Material to any person or in any circumstance not authorized under this Confidentiality Protective

                                                                                                   5   Order, the Receiving Party must immediately (a) notify, in writing, the Designating Party of the

                                                                                                   6   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

                                                                                                   7   Protected Material, (c) inform, in writing, the person or persons to whom unauthorized

                                                                                                   8   disclosures were made of all the terms of this Confidentiality Protective Order, and (d) request

                                                                                                   9   such person or persons execute the “Acknowledgment and Agreement to Be Bound” that is
                                                                                                  10   attached hereto as Exhibit A.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   10.    INADVERTENT              PRODUCTION        OF     PRIVILEGED         OR        OTHERWISE
                                                                San Francisco, California 94111




                                                                                                  12          PROTECTED MATERIAL
                               275 Battery Street, Suite 2600




                                                                                                  13          When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                                                                                  14   produced Material is subject to a claim of privilege or other protection, the obligations of the

                                                                                                  15   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

                                                                                                  16   provision is not intended to modify whatever procedure may be established in an e-discovery

                                                                                                  17   order that provides for production without prior privilege review.

                                                                                                  18   11.    PRIVILEGE LOG

                                                                                                  19          Any Party withholding documents based solely on the assertion of a privilege shall serve a
                                                                                                  20   privilege log within ninety (90) days after completing the production of documents responsive to

                                                                                                  21   the request to which the privilege was asserted. The Receiving Party shall then have a thirty (30)

                                                                                                  22   day period in which to meet and confer with the Producing Party regarding the privilege log and,

                                                                                                  23   if the Parties are unable to resolve any dispute, to seek relief from the Court, even if doing so

                                                                                                  24   occurs after the fact discovery deadline. A Producing Party need not generate a privilege log for

                                                                                                  25   documents withheld on the basis of the attorney-client privilege or work product doctrine that are

                                                                                                  26   dated on or after February 4, 2014, which date corresponds to the filing of the original Complaint

                                                                                                  27   (ECF 1) in this matter.

                                                                                                  28
                                                                                                                                                      - 12 -
                                                                                                                       CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1   12.     MISCELLANEOUS

                                                                                                   2           a.     Right to Further Relief. Nothing in this Confidentiality Protective Order prevents

                                                                                                   3   any person from seeking its modification by the Court in the future.

                                                                                                   4           b.     Right to Assert Other Objections. By submitting this Confidentiality Protective

                                                                                                   5   Order to the Court for entry, no Party waives any right it otherwise would have to object to

                                                                                                   6   disclosing or producing any information or item on any ground not addressed in this

                                                                                                   7   Confidentiality Protective Order. Similarly, no Party waives any right to object on any ground to

                                                                                                   8   use in evidence of any of the Material covered by this Confidentiality Protective Order.

                                                                                                   9           c.     Filing Protected Material. Without written permission from the Designating Party
                                                                                                  10   or a court order secured after appropriate notice to all interested persons, a Party may not file in
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   the public record in the Litigation any Protected Material. A Party that seeks to file under seal
                                                                San Francisco, California 94111




                                                                                                  12   any Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be
                               275 Battery Street, Suite 2600




                                                                                                  13   filed under seal pursuant to a court order authorizing the sealing of the specific Protected Material

                                                                                                  14   at issue.

                                                                                                  15   13.     FINAL DISPOSITION

                                                                                                  16           Within sixty (60) days after the Final Disposition of the Litigation each Receiving Party

                                                                                                  17   must return all Protected Material to the Producing Party or destroy such Material. As used in

                                                                                                  18   this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

                                                                                                  19   and any other format reproducing or capturing any of the Protected Material. Whether the
                                                                                                  20   Protected Material is returned or destroyed, the Receiving Party must submit a written

                                                                                                  21   certification to the Producing Party (and, if not the same person or entity, to the Designating

                                                                                                  22   Party) by the sixty (60) day deadline that (a) identifies (by category, where appropriate) all the

                                                                                                  23   Protected Material that was returned or destroyed and (b) affirms that the Receiving Party has not

                                                                                                  24   retained any copies, abstracts, compilations, summaries or any other format reproducing or

                                                                                                  25   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                                                                                                  26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

                                                                                                  27   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

                                                                                                  28   product, and consultant and expert work product, even if such Materials contain Protected
                                                                                                                                                      - 13 -
                                                                                                                       CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1   Material. Any such archival copies that contain or constitute Protected Material remain subject to

                                                                                                   2   this Confidentiality Protective Order as set forth in Section 4 (DURATION).

                                                                                                   3
                                                                                                              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                   4

                                                                                                   5   Dated: November 28, 2018                          By:       /s/ Michael R. Reese
                                                                                                                                                                       Michael R. Reese
                                                                                                   6
                                                                                                                                                         Attorneys for Plaintiff HOAI DANG
                                                                                                   7
                                                                                                       REESE LLP                                         PEARSON, SIMON & WARSHAW, LLP
                                                                                                   8
                                                                                                       Michael R. Reese (CA Bar # 206773)                Melissa S. Weiner (pro hac vice)
                                                                                                   9   100 West 94rd Street, 16th Floor                  800 La Salle Avenue, Suite 2150
                                                                                                       New York, New York 10025                          Minneapolis, Minnesota 55402
                                                                                                  10   Telephone:   +1 212 643 0500                      Telephone:    +1 612 389 0601
                                                                                                       Facsimile:   +1 212 253 4272                      Facsimile:    +1 612 389 0610
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   E-mail:      mreese@reesellp.com                  E-mail:       mweiner@pswlaw.com
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13   Dated: November 28, 2018                          By:       /s/ Mark C. Dosker
                                                                                                                                                                       Mark C. Dosker
                                                                                                  14
                                                                                                                                                         Attorneys for Defendants
                                                                                                  15                                                     SAMSUNG ELECTRONICS CO., LTD.,
                                                                                                                                                         SAMSUNG ELECTRONICS AMERICA,
                                                                                                  16                                                     INC., and SAMSUNG
                                                                                                                                                         TELECOMMUNICATIONS AMERICA, LLC
                                                                                                  17
                                                                                                       SQUIRE PATTON BOGGS (US) LLP                      SQUIRE PATTON BOGGS (US) LLP
                                                                                                  18
                                                                                                       Mark C. Dosker (CA Bar # 114789)                  Bruce A. Khula (pro hac vice)
                                                                                                  19   275 Battery Street, Suite 2600                    4900 Key Tower, 127 Public Square
                                                                                                       San Francisco, California 94111                   Cleveland, Ohio 44114
                                                                                                  20   Telephone:     +1 415 954 0200                    Telephone:    +1 216 479 8500
                                                                                                       Facsimile:     +1 415 393 9887                    Facsimile:    +1 216 479 8780
                                                                                                  21   E-mail:        mark.dosker@squirepb.com           E-mail:       bruce.khula@squirepb.com
                                                                                                  22

                                                                                                  23                                         ORDER
                                                                                                                           AS MODIFIED BY THE COURT,
                                                                                                  24          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                                                                      ^
                                                                                                  25

                                                                                                  26              November 29, 2018
                                                                                                       Dated: _____________________________              ______________________________________
                                                                                                  27                                                     Lucy H. Koh Virginia K. DeMarchi
                                                                                                                                                         United States District Judge
                                                                                                  28                                                                   Magistrate

                                                                                                                                                     - 14 -
                                                                                                                      CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1                                            ATTESTATION

                                                                                                   2          I hereby attest that I have on file written authorization for any signatures indicated by a

                                                                                                   3   “conformed” signature (s/) in this e-filed document.

                                                                                                   4
                                                                                                                                                                       /s/Mark C. Dosker
                                                                                                   5                                                                    Mark C. Dosker
                                                                                                   6

                                                                                                   7

                                                                                                   8

                                                                                                   9
                                                                                                  10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13

                                                                                                  14

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                      - 15 -
                                                                                                                      CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
                                                                                                   1                                                EXHIBIT A

                                                                                                   2                    ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

                                                                                                   3
                                                                                                       I, _____________________________ [print or type full name], of __________________ [print
                                                                                                   4
                                                                                                       or type full address], declare under penalty of perjury under the laws of the United States of
                                                                                                   5
                                                                                                       America that I have read in its entirety and understand the Confidentiality Protective Order that
                                                                                                   6
                                                                                                       was issued by the United States District Court for the Northern District of California on
                                                                                                   7
                                                                                                       _________________ ____, 20____ in the litigation entitled Hoai Dang v. Samsung Electronics
                                                                                                   8
                                                                                                       Co., Ltd., et al., Case No. 3:14-cv-00530-LHK (N.D. Cal.) (the “Dang Litigation”). I agree to
                                                                                                   9
                                                                                                       comply with and to be bound by all the terms of this Confidentiality Protective Order and I
                                                                                                  10
                                                                                                       understand and acknowledge that failure to so comply could expose me to sanctions and
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       any information or item that is subject to this Confidentiality Protective Order to any person or
                                                                                                  13
                                                                                                       entity except in strict compliance with the provisions of this Confidentiality Protective Order.
                                                                                                  14
                                                                                                                I further hereby irrevocably agree to submit to the jurisdiction of the United States District
                                                                                                  15
                                                                                                       Court for the Northern District of California for the purpose of enforcing the terms of this
                                                                                                  16
                                                                                                       Confidentiality Protective Order, even if such enforcement proceedings occur after termination of
                                                                                                  17
                                                                                                       the Dang Litigation.
                                                                                                  18
                                                                                                                I hereby appoint _____________________ [print or type full name] of _______________
                                                                                                  19
                                                                                                       _________________________________ [print or type full address and telephone number] as my
                                                                                                  20
                                                                                                       California agent for service of process in connection with the Dang Litigation or any proceedings
                                                                                                  21
                                                                                                       related to enforcement of this Confidentiality Protective Order.
                                                                                                  22
                                                                                                       Dated:
                                                                                                  23

                                                                                                  24   City and State where sworn and signed:

                                                                                                  25
                                                                                                       Printed name:
                                                                                                  26                                                                         [printed name]

                                                                                                  27   Signature:
                                                                                                                                                                               [signature]
                                                                                                  28
                                                                                                                                                        - 16 -
                                                                                                                        CONFIDENTIALITY PROTECTIVE ORDER - Case No. 3:14-cv-00530-LHK
